Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 4/6/2022 could either not be found or was not suggested in the prior art of record. With respect to claims 1, 5, 9 and 17, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a dose detection system adapted for a medication delivery device, comprising a magnet ring with one or more dipoles configured to produce a magnetic field, wherein the magnet ring is fixedly coupled to a dose setting member located at or near the proximal end portion of the medication delivery device and rotatable relative to the housing during dose setting and dose dispensing; and wherein in dose setting the magnet ring is rotated relative to the housing, and in dose dispensing the at least one magnetic sensor is distally moved closer to the magnet ring, the magnet ring rotates relative to the at least one magnetic sensor, the at least one magnetic sensor detects rotational movement of the magnet ring in order to generate position signals, and the processor is configured to receive the position signals in order to determine data indicative of an amount of dose dispensed based on the position signal, as recited in claim 1; dose detection system having an add-on module adapted to be releasably mounted at or near a proximal end of a medication delivery device, the add-on module comprising a sensor system including at least one magnetic sensor to determine magnetic field values from the magnet ring, and a processor configured to determine, when the add-on module is mounted on the medication delivery device, on the basis of detected value’s from the at least one magnetic sensor a rotational position and/or a rotational movement of said magnet ring, the rotational position and/or the rotational movement of the magnet ring corresponding to corresponding to the dispensed dose amount, as recited in claim 5; a dose detection system for a medication delivery device, comprising a module body to removably attach to the actuator of the medication delivery device, the module body being adapted to engage the actuator to allow a user to apply an axial force via a portion of the module body to release a clutch in the medication delivery device, as recited in claim 9; or the feature of a dose detection system comprising a module adapted and configured to be removably attached to a proximal portion of a medication delivery device, the module including a module body configured to be coaxially mounted on, and engage in co-rotation with, the actuator and the module is configured to be removably attached to the actuator, as recited in claim 17, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2006/0175427 to Jonientz et al. which discloses a dose detection system adapted for a medication delivery device (injection apparatus 8), the medication delivery device comprising a substantially elongate housing (see Fig. 3), an injectable medication held by the housing (in ampule 9), the housing having a proximal end portion (end with dosing button 12) and a distal end portion (injection end of the injection apparatus 8), wherein the dose detection system comprises: a magnet ring (magnetic ring Ga) with one or more dipoles (see Fig. 1) configured to produce a magnetic field, wherein the magnet ring (magnetic ring 6a) is fixedly coupled to a dose setting member (dosing button 12) located at or near the proximal end portion of the medication delivery device (injection apparatus 8) (see Fig. 3) and rotatable relative to the housing during dose setting (paragraph 41), and an electronics assembly (printed circuit 10) comprising a processor (processor of printed circuit 10, see paragraph 41) and at least one magnetic sensor (sensors 1,2) operably coupled to the processor and securely fixed relative to the processor to detect the rotational position of the magnet ring (magnetic ring 6a) (paragraph 41), wherein: in dose setting the magnet ring is rotated relative to the housing (paragraph 41), but Jonientz et al. does not teach the features discussed above as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783